Exhibit 10.3

EXECUTION VERSION

FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
December 20, 2012, among TPC GROUP LLC, a Texas limited liability company (the
“Company”), the guarantors party hereto (the “Guarantors”), WILMINGTON TRUST
COMPANY, as trustee under the indenture referred to below (the “Trustee”) and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent (in such capacity, the
“Collateral Agent”), paying agent, registrar and authentication agent.

W I T N E S S E T H:

WHEREAS, the Company and the guarantors party thereto have heretofore executed
and delivered to the Trustee and the Collateral Agent an Indenture dated as of
October 5, 2010 (as amended, supplemented or otherwise modified to the date
hereof, the “Indenture”), providing for the issuance of the Company’s 8 1/4%
Senior Secured Notes due 2017 (the “Securities”), initially in the aggregate
principal amount of $350,000,000;

WHEREAS, pursuant to Section 9.02 of the Indenture, the Company and the Trustee,
the Collateral Agent, Paying Agent, Registrar and Authentication Agent may,
among other things, amend certain terms of the Indenture with the written
consent of the holders of the Securities of at least a majority or 66 2/3%, as
applicable, in aggregate principal amount of the Securities then outstanding;

WHEREAS, the Company has offered to purchase for cash all of the Securities and
has solicited consents to certain amendments of the Indenture and the Securities
(the “Proposed Amendments”) pursuant to the Company’s Offer to Purchase and
Consent Solicitation Statement dated November 15, 2012 (the “Offer to Purchase”)
and the related Letter of Transmittal and Consent (together with the Offer to
Purchase, the “Consent Solicitation”);

WHEREAS, the Company has obtained the written consent to the Proposed Amendments
to the Indenture from the holders of the Securities of more than 66 2/3% in
aggregate principal amount of the Securities outstanding;

WHEREAS, the Company has delivered to the Trustee and the Registrar and Paying
Agent the Officers’ Certificate as well as the Opinion of Counsel provided for
in the Indenture relating to the execution and delivery of this Supplemental
Indenture; and

WHEREAS, the execution and delivery of this Supplemental Indenture has been duly
authorized by the parties thereto, and all conditions and requirements necessary
to make this instrument a valid and binding agreement have been duly performed
and complied with.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the holders of the
Securities as follows:

1. Defined Terms. As used in this Supplemental Indenture, terms defined in the
Indenture or in the preamble or recital hereto are used herein as therein
defined. The words “herein”, “hereof” and “hereby” and other words of similar
import used in this Supplemental



--------------------------------------------------------------------------------

Indenture refer to this Supplemental Indenture as a whole and not to any
particular section hereof.

2. Amendments to the Indenture. The Indenture is hereby amended as follows:

(a) Sections 4.02 through 4.08 are amended and restated in their entirety to
read as follows:

“SECTION 4.02. [INTENTIONALLY OMITTED].

SECTION 4.03. [INTENTIONALLY OMITTED].

SECTION 4.04. [INTENTIONALLY OMITTED].

SECTION 4.05. [INTENTIONALLY OMITTED].

SECTION 4.06. [INTENTIONALLY OMITTED].

SECTION 4.07. [INTENTIONALLY OMITTED].

SECTION 4.08. [INTENTIONALLY OMITTED].”

(b) Sections 4.11 through 4.12 are amended and restated in their entirety to
read as follows:

“SECTION 4.11. [INTENTIONALLY OMITTED].

SECTION 4.12. [INTENTIONALLY OMITTED].”

(c) Sections 4.14 through 4.19 are amended and restated in their entirety to
read as follows:

“SECTION 4.14. [INTENTIONALLY OMITTED].

SECTION 4.15. [INTENTIONALLY OMITTED].

SECTION 4.16. [INTENTIONALLY OMITTED].

SECTION 4.17. [INTENTIONALLY OMITTED].

SECTION 4.18. [INTENTIONALLY OMITTED].

SECTION 4.19. [INTENTIONALLY OMITTED].”

(d) Section 5.01 of the Indenture is amended and restated in its entirety to
read as follows:

 

2



--------------------------------------------------------------------------------

“SECTION 5.01. When Company May Merge or Transfer Assets.

(a) The Company shall not consolidate or merge with or into or wind up into
(whether or not the Company is the surviving Person), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets in one or more related transactions to, any Person unless:

(i) the Company is the surviving Person or the Person formed by or surviving any
such consolidation or merger (if other than the Company) or to which such sale,
assignment, transfer, lease, conveyance or other disposition shall have been
made is a corporation, partnership or limited liability company organized or
existing under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (the Company or such Person, as the case may
be, being herein called the “Successor Company”);

(ii) the Successor Company (if other than the Company) expressly assumes all the
obligations of the Company under this Indenture and the Securities pursuant to a
supplemental indenture or other documents or instruments in form reasonably
satisfactory to the Trustee;

(iii) if the Successor Company is other than the Company, each Guarantor, unless
it is the other party to the transactions described above, shall have by
supplemental indenture confirmed that its Guarantee shall apply to such Person’s
obligations under this Indenture and the Securities; and

(iv) the Successor Company (if other than the Company) shall have delivered or
caused to be delivered to the Trustee an Officers’ Certificate and an Opinion of
Counsel, each stating that such consolidation, merger, sale, assignment,
transfer, lease, conveyance or disposition and such supplemental indenture (if
any) comply with this Indenture;

The Successor Company (if other than the Company) shall succeed to, and be
substituted for, the Company under this Indenture and the Securities, and the
Company shall automatically be released and discharged from its obligations
under this Indenture and the Securities. Notwithstanding Section 5.01(a),
(i) the Company or any Restricted Subsidiary may consolidate with, merge into or
sell, assign, transfer, lease, convey or otherwise dispose of all or part of its
properties and assets, to the Company or to another Restricted Subsidiary,
(ii) the Company may merge or consolidate with an Affiliate incorporated or
organized solely for the purpose of reincorporating or reorganizing the Company
in another state of the United States, the District of Columbia or any territory
of the United States so long as the amount of Indebtedness of the Company and
its Restricted Subsidiaries is not increased thereby, and (iii) the Company may
convert into a corporation, partnership, limited partnership, limited liability
company or trust organized or existing under the laws of the jurisdiction of
organization of such company.

(b) Subject to the provisions of Section 10.02(b) (which govern the release of a
Guarantee upon the sale or disposition of a Restricted Subsidiary of the Company
that is a

 

3



--------------------------------------------------------------------------------

Guarantor), each Guarantor shall not, and the Company shall not permit any
Guarantor to, consolidate or merge with or into or wind up into (whether or not
such Guarantor is the surviving Person), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets in one or more related transactions to, any Person unless:

(i) such Guarantor is the surviving Person or the Person formed by or surviving
any such consolidation or merger (if other than such Guarantor) or to which such
sale, assignment, transfer, lease, conveyance or other disposition shall have
been made is a corporation, partnership or limited liability company organized
or existing under the laws of the United States, any state thereof, the District
of Columbia, or any territory thereof (such Guarantor or such Person, as the
case may be, being herein called the “Successor Guarantor”) and the Successor
Guarantor (if other than such Guarantor) expressly assumes all the obligations
of such Guarantor under this Indenture and such Guarantor’s Guarantee pursuant
to a supplemental indenture or other documents or instruments in form reasonably
satisfactory to the Trustee; and

(ii) the Successor Guarantor (if other than such Guarantor) shall have delivered
or caused to be delivered to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that such consolidation, merger, sale, assignment,
transfer, lease, conveyance or disposition and such supplemental indenture (if
any) comply with this Indenture.

The Successor Guarantor (if other than such Guarantor) shall succeed to, and be
substituted for, such Guarantor under this Indenture and such Guarantor’s
Guarantee, and such Guarantor will automatically be released and discharged from
its obligations under this Indenture and such Guarantor’s Guarantee.
Notwithstanding the foregoing, (1) a Guarantor may merge or consolidate with an
Affiliate incorporated or organized solely for the purpose of reincorporating or
reorganizing such Guarantor in another state of the United States, the District
of Columbia or any territory of the United States, so long as the amount of
Indebtedness of the Guarantor is not increased thereby, (2) a Guarantor may
merge or consolidate with, or sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all or part of its properties or assets to,
another Guarantor or the Company, and (3) a Guarantor may convert into a
corporation, partnership, limited partnership, limited liability company or
trust organized or existing under the laws of the jurisdiction of organization
of such Guarantor.”

(e) Section 6.01 of the Indenture is amended and restated in its entirety to
read as follows:

“SECTION 6.01. Events of Default. An “Event of Default” occurs if:

(a) the Company defaults in any payment of interest on any Security when the
same becomes due and payable, and such default continues for a period of 30
days,

(b) the Company defaults in the payment of principal or premium, if any, of any
Security when due at its Stated Maturity, upon optional redemption, upon
required repurchase, upon declaration or otherwise,

 

4



--------------------------------------------------------------------------------

(c) the Company fails to comply with its obligations under Section 5.01,

(d) [INTENTIONALLY OMITTED],

(e) [INTENTIONALLY OMITTED],

(f) [INTENTIONALLY OMITTED],

(g) the Company pursuant to or within the meaning of any Bankruptcy Law:

 

  (i) commences a voluntary case;

 

  (ii) consents to the entry of an order for relief against it in an involuntary
case;

 

  (iii) consents to the appoints of a Custodian of it or for any substantial
part of its property; or

 

  (iv) makes a general assignment for the benefit of its creditors or takes any
equivalent action under any foreign laws relating to insolvency;

 

  (h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

  (i) is for relief against the Company in an involuntary case;

 

  (ii) appoints a Custodian of the Company for all or substantially all of its
property; or

 

  (iii) orders the winding up or liquidation of the Company;

or any similar relief is granted under any foreign laws and any such order or
decree described in this clause (h) remains unstayed and in effect for 90 days,
or

 

  (i) [INTENTIONALLY OMITTED]

(j) the Guarantee of a Significant Subsidiary ceases to be in full force and
effect (except as contemplated by the terms thereof) or any Guarantor that is a
Significant Subsidiary denies or disaffirms its obligations under this Indenture
or any Guarantee and such Default continues for 10 days after receipt of a
related Notice of Default as specified below.

The foregoing shall constitute Events of Default whatever the reason for any
such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or

 

5



--------------------------------------------------------------------------------

pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body.

The term “Bankruptcy Law” means Title 11, United States Code, or any similar
Federal or state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator, custodian or similar official under any
Bankruptcy Law.

A Default under clause (c) above shall not constitute an Event of Default until
the Trustee notifies the Company in writing or the Holders of at least 25% in
principal amount of the outstanding Securities notify the Company and the
Trustee in writing of the Default and the Company does not cure such Default
within the time specified in clause (c) above after receipt of such notice. Such
notice must specify the Default, demand that it be remedied and state that such
notice is a “Notice of Default.” The Company shall deliver to the Trustee,
within thirty (30) days after the occurrence thereof, written notice of any
event which is, or with the giving of notice or the lapse of time or both would
become, an Event of Default, its status and what action the Company is taking or
proposes to take with respect thereto.

(f) Article 11 of the Indenture is amended and restated in its entirety to read
as follows:

“ARTICLE 11

[INTENTIONALLY OMITTED]”

3. Amendments to the Securities. The Securities are hereby amended as follows:

(a) Paragraph 4 on the reverse of the Securities is amended and restated in its
entirety to read as follows:

“4. Indenture

The Company issued the Securities under an Indenture dated as of October 5, 2010
(as amended, supplemented or otherwise modified to the date hereof, the
“Indenture”), among the Company, the Guarantors, the Paying Agent and Wilmington
Trust Company as the trustee (the “Trustee”). The terms of the Securities
include those stated in the Indenture and those made part of the Indenture by
reference to the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in
effect on the date of the Indenture (the “TIA”). Terms defined in the Indenture
and not defined herein have the meanings ascribed thereto in the Indenture. The
Securities are subject to all terms and provisions of the Indenture, and the
Holders are referred to the Indenture and the TIA for a statement of such terms
and provisions. To the extent any provision of this Security conflicts with the
express provisions of the Indenture, the provisions of the Indenture shall
govern and be controlling.

The Securities are senior secured obligations of the Company. This Security is
one of the Initial Securities referred to in the Indenture. The Securities
include the Initial Securities and any Exchange Securities issued in exchange
for Initial Securities pursuant to the Indenture. The Initial Securities and any
Exchange Securities are treated as a single class of securities under the
Indenture. The Indenture imposes limitations on the ability of the Company

 

6



--------------------------------------------------------------------------------

and each Guarantor to consolidate or merge with or into any other Person or
convey, transfer or lease all or substantially all of its property.

To guarantee the due and punctual payment of the principal and interest, on the
Securities and all other amounts payable by the Company under the Indenture and
the Securities when and as the same shall be due and payable, whether at
maturity, by acceleration or otherwise, according to the terms of the Securities
and the Indenture, the Guarantors have, jointly and severally, unconditionally
guaranteed the Guaranteed Obligations on a senior secured basis pursuant to the
terms of the Indenture.”

(b) Paragraph 8 on the reverse of the Securities is amended and restated in its
entirety to read as follows:

 

“8. [INTENTIONALLY OMITTED]”

(c) Paragraph 15 on the reverse of the Securities is amended and restated in its
entirety to read as follows:

 

“15. [INTENTIONALLY OMITTED]”

4. Ratification of Indenture and Securities; Supplemental Indenture Part of
Indenture. Except as expressly amended hereby, the Indenture and the Securities
are in all respects ratified and confirmed and all the terms, conditions and
provisions thereof shall remain in full force and effect. This Supplemental
Indenture shall form a part of the Indenture for all purposes, and every holder
of Securities heretofore or hereafter authenticated and delivered shall be bound
hereby.

5. Effectiveness. This Supplemental Indenture shall be effective upon its
execution and delivery by the parties hereto. The amendments set forth in
Section 2 and Section 3 hereof will become operative concurrently with the
Company’s acceptance for purchase the Securities validly tendered and not
validly withdrawn at or prior to the Consent Payment Deadline (as defined in the
Offer to Purchase).

6. Severability. In case any provision in this Supplemental Indenture or the
Securities shall be invalid, illegal, or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

7. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8. Trustee and Collateral Agent Make No Representation. The Trustee and the
Collateral Agent shall not be responsible in any manner whatsoever for or in
respect of the validity or sufficiency of this Supplemental Indenture or for or
in respect of the recitals contained herein, all of which recitals are made
solely by the Company. The Trustee and the Collateral Agent make no
representation as to the validity or sufficiency of this Supplemental Indenture.

9. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

 

7



--------------------------------------------------------------------------------

10. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

TPC GROUP LLC, as Company By:  

/s/ Rishi A. Varma

  Name: Rishi A. Varma   Title: Vice President, General Counsel and Secretary TP
CAPITAL CORP, as Guarantor By:  

/s/ Rishi A. Varma

  Name: Rishi A. Varma   Title: Vice President, General Counsel and Secretary
PORT NECHES FUELS, LLC, as Guarantor By:  

/s/ Rishi A. Varma

  Name: Rishi A. Varma   Title: Vice President, General Counsel and Secretary
TEXAS BUTYLENE CHEMICAL CORPORATION, as Guarantor By:  

/s/ Rishi A. Varma

  Name: Rishi A. Varma   Title: Vice President, General Counsel and Secretary
TEXAS OLEFINS DOMESTIC-INTERNATIONAL SALES CORPORATION, as Guarantor By:  

/s/ Rishi A. Varma

  Name: Rishi A. Varma   Title: Vice President, General Counsel and Secretary

 

9



--------------------------------------------------------------------------------

 

   

WILMINGTON TRUST COMPANY,

as Trustee

    By:   /s/ Geoffrey J. Lewis       Name: Geoffrey J. Lewis       Title:
Assistant Vice President

 

10



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Paying Agent, Registrar and Authentication Agent

By: Deutsche Bank National Trust Company

By:

 

/s/ Irina Golovashchuk

  Name: Irina Golovashchuk   Title: Vice President

By:

 

/s/ Kelvin Vargas

  Name: Kelvin Vargas   Title: Associate



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent By: Deutsche Bank
National Trust Company

By:

 

/s/ Irina Golovashchuk

  Name: Irina Golovashchuk   Title: Vice President

By:

 

/s/ Kelvin Vargas

  Name: Kelvin Vargas   Title: Associate